         Case 1:17-cv-07572-ALC Document 156 Filed 08/13/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


    KNIGHT FIRST AMENDMENT INSTITUTE
    AT COLUMBIA UNIVERSITY,

                        Plaintiff,                              No. 1:17-cv-07572-ALC

         v.

    U.S. DEPARTMENT OF HOMELAND
    SECURITY, U.S. CUSTOMS AND BORDER
    PROTECTION, U.S. IMMIGRATION AND
    CUSTOMS ENFORCEMENT, U.S.
    CITIZENSHIP AND IMMIGRATION
    SERVICES, U.S. DEPARTMENT OF
    JUSTICE, and U.S. DEPARTMENT OF
    STATE,

                        Defendants.


                                     JOINT STATUS REPORT

        1.     The Knight First Amendment Institute at Columbia University (the “Knight

Institute” or “Institute”) and Defendants U.S. Department of Homeland Security (“DHS”), U.S.

Customs and Border Protection (“CBP”), U.S. Immigration and Customs Enforcement (“ICE”),

U.S. Citizenship and Immigration Services (“USCIS”), U.S. Department of Justice (“DOJ”), and

U.S. Department of State (“State”), respectfully submit this Joint Status Report to update the Court

regarding the progress of Defendants’ searches for and productions of records responsive to Item

1 of the Institute’s Freedom of Information Act (“FOIA”) request (the “Request”). See Am. Compl.

Ex. B, at 3–4, ECF No. 42-2.1



1
 Defendants’ processing of certain records responsive to other items of the Request remains on
hold while Defendants’ Motion for Clarification and Partial Reconsideration of the Court’s
Opinions and Orders Granting in Part and Denying in Part Cross-Motions for Summary Judgment,
ECF No. 144, is pending. Specifically, the parties agreed to postpone new searches by certain ICE
         Case 1:17-cv-07572-ALC Document 156 Filed 08/13/20 Page 2 of 5




       2.      As detailed in the February 24, 2020 Joint Status Report (“February 24 JSR”), the

parties reached agreements regarding the terms and initial deadlines for the agencies’ searches for

records responsive to Item 1 of the Request. ECF No. 154 ¶¶ 3–10. The agencies have since

completed those searches and begun or completed their productions of responsive records.

       3.      As further detailed in the parties’ May 14, 2020 Joint Status Report (“May 14

JSR”), ECF No. 155, both DHS and CBP have completed their searches for and productions of

any responsive records. See May 14 JSR, ¶¶ 2–4. DHS completed production of responsive

records—including those responsive to Item 1—on January 15, 2020. See id. ¶ 2. On April 17,

2020, CBP informed the Knight Institute that it had completed its searches and had found no

responsive records. Id. ¶ 4.

       ICE

       4.      On July 28, 2020, ICE informed the Knight Institute that it had reviewed the

remaining 554 pages of potentially responsive records, including 478 pages of duplicates and 13

pages that were referred to another agency. ICE produced 63 pages in full or in part, applying

FOIA Exemptions (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E).

       5.      ICE is planning to provide the next production to the Knight Institute by the end of

August 2020, which will complete ICE’s production of records responsive to Item 1 of the Request.

In addition, ICE expects the referred documents to be processed and produced by the end of

September 2020.




component offices: Immigration Law and Practice Division, National Security Law Section,
Deputy Principal Legal Advisor, and Field Legal Operations. See Oct. 4, 2019 Joint Letter to Hon.
Carter, ECF No. 145. The motion also halted production by State and USCIS of records that the
Court had concluded were improperly withheld under Exemption 7(E) in its Opinions and Orders
on Summary Judgment, ECF Nos. 140, 141.


                                                2
         Case 1:17-cv-07572-ALC Document 156 Filed 08/13/20 Page 3 of 5




       USCIS

       6.      On April 7, 2020, USCIS informed the Knight Institute that it had completed its

searches and located approximately 1,000 pages of records potentially responsive to Item 1 of the

Request. See May 14 JSR ¶ 9.

       7.      On July 30, 2020, USCIS informed the Knight Institute that it had reviewed the

potentially responsive records and had concluded that none were responsive.

       DOJ’s Office of Information Policy (“OIP”)

       8.      On April 6, 2020, OIP informed the Knight Institute that it had completed its

responsiveness review of the records potentially responsive to Item 1 of the Request. See May 14

JSR ¶ 11. On May 8, 2020, OIP informed the Institute that it had determined to withhold all 49

pages of responsive records in full under FOIA Exemption 5. See id. ¶ 12.

       9.      On June 15, 2020, OIP provided the Knight Institute with a draft Vaughn index

addressing the 49 withheld pages of responsive records.

       State

       10.     In the February 24 JSR, the Department stated that it was processing approximately

450 pages of responsive records. February 24 JSR ¶ 10. The Department notes that it intended to

state that it was processing approximately 450 pages of potentially responsive records.

       11.     In the May 14 JSR, State represented that it had paused the processing of the

Request in response to the COVID-19 pandemic and that it would promptly notify the Knight

Institute when such processing could resume. May 14 JSR ¶ 14.

       12.     The Department reports that, on July 27, 2020, the Department announced it was

entering Phase Two of its three-phased approach toward resuming normal operations. The

Department’s Office of Information Programs and Services (“IPS”), which is the office responsible



                                                3
         Case 1:17-cv-07572-ALC Document 156 Filed 08/13/20 Page 4 of 5




for FOIA processing, is currently assessing Department guidance with respect to Phase Two and

evaluating the potential increase in onsite FOIA processing resources. The Department also reports

that, at the time of this filing, a small fraction of the Department’s FOIA litigation processing

personnel (approximately 20 percent) have returned to their Department workstations on a part-

time basis. The Department further reports that the particular analysts and reviewers who have

returned onsite have done so of their own volition pursuant to the Department’s reopening

guidance. The analysts and reviewers who have returned to their Department workstations have

access to FREEDOMS 2—the document review platform on which this case is being processed—

and the classified network while in the office. The Department reports that, while its FOIA

processing capacity remains constrained, one of the individuals responsible for processing

Plaintiff’s request, a reviewer, has returned on a part-time basis to a Department worksite. Over

the coming weeks, this FOIA employee will continue to assist in processing additional documents

for this case. The Department reports that, although the analyst for this case has not yet returned

onsite on a regular basis, the Department has been able to resume some processing of the records

in this case. The Department further reports that Government-wide staffing constraints during the

COVID-19 pandemic have created serious difficulties in obtaining the necessary clearances from

other Department components or external Executive Branch components, and, because many of

these components are operating with reduced resources and reduced access to classified systems,

the Department will likely experience delays in obtaining clearances and thus in its ability to

release documents requiring such clearances. Considering these factors, the Department

anticipates making a production of responsive, non-exempt documents, to the extent any such

documents are ready for release, on or before September 24, 2020.




                                                4
         Case 1:17-cv-07572-ALC Document 156 Filed 08/13/20 Page 5 of 5




       Proposed Next Step

       13.     The parties have agreed to submit a joint status report by October 16, 2020,

providing the Court with further updates regarding the status of Defendants’ productions of records

responsive to Item 1 of the Request.


 Dated: August 13, 2020
                                                    Sincerely,

 AUDREY STRAUSS                                     /s/ Carrie DeCell
 Acting United States Attorney
                                                    Carrie DeCell (CD-0731)
 By: /s/ Ellen Blain                                Leena Charlton (5622147)
                                                    Jameel Jaffer (JJ-4653)
     Ellen Blain                                    Alex Abdo (AA-0527)
     Assistant United States Attorney               Knight First Amendment Institute
     86 Chambers Street, 3rd Floor                    at Columbia University
     New York, NY 10007                             475 Riverside Drive, Suite 302
     ellen.blain@usdoj.gov                          New York, NY 10115
     (212) 637-2643                                 carrie.decell@knightcolumbia.org
                                                    (646) 745-8500
     Counsel for Defendants
                                                    Counsel for Plaintiff

                                                    /s/ Megan Graham

                                                    Megan Graham (5400460)
                                                    Catherine Crump (CC-4067)
                                                    Samuelson Law, Technology & Public Policy
                                                       Clinic
                                                    353 Law Building
                                                    University of California, Berkeley, School of
                                                       Law
                                                    Berkeley, CA 94720-7200
                                                    mgraham@clinical.law.berkeley.edu
                                                    (510) 664-4381

                                                    Counsel for Plaintiff




                                                5
